Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on June 2nd, 2020.  Claims 1 to 20 are pending and examined below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 6 and 9 to 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process involving observation ("travel route observation"), and evaluation/judgment ("travel route … comparison"). This judicial exception is not integrated into a practical application because the claims recite the mental process itself and do not include a practical application beyond the steps of the mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all additional components are conventional and well-understood computer components.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 3, 5 to 6, 9, 15, and 17 to 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shulman (US 20070061076 A1), hereinafter known as Shulman.
Regarding claim 1, Shulman discloses a travel route observation and comparison system for a vehicle, the system comprising
one or more processors (Shulman, ¶[0021], “Specifically, system 10 includes a computer 11 which is fed information from elements 12 and 13. Element 12 is an image source generator such as a visual or thermal camera which is employed in conjunction with GPS device 13 to "meta tag" frames generated from camera 12 and applied to computer 11 for 
a memory communicably coupled to the one or more processors and storing a display control module including instructions that when executed by the one or more processors cause the one or more processors to control at least one display device to simultaneously display at least a first visual representation of at least a portion of a first travel route currently being traveled by the vehicle, and a second visual representation of the at least a portion of the first travel route during a previous traveling of the first travel route (Shulman, ¶[0021], “Specifically, system 10 includes a computer 11 which is fed information from elements 12 and 13. Element 12 is an image source generator such as a visual or thermal camera which is employed in conjunction with GPS device 13 to "meta tag" frames generated from camera 12 and applied to computer 11 for storage. The image developed through this established reference would appear in the bottom portion of split screen 14 in image area 16 as discussed further in reference to FIG. 2.”; Shulman, ¶[0022], “The utility of the present invention can be appreciated in reference to FIG. 2. As noted, the split display screen 14 displays roadway 17 and its surrounding topography. The image displayed in lower half 16 of display 14 is an image taken of a roadway at an earlier date and time. Roadway 17 and its surrounding 
Claims 15 and 17 are different embodiments of claim 1 and are substantially similar to claim 1.  Therefore, these claims are rejected by substantially the same arguments as claim 1.
Regarding claim 2, Shulman discloses a travel route observation and comparison system wherein
the display control module includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to display the at least the first visual representation and the second visual representation on a single display device, in a split screen arrangement (Shulman, ¶[0022], “The utility of the present invention can be appreciated in reference to FIG. 2. As noted, the split display screen 14 displays roadway 17 and its surrounding topography. The image displayed in lower half 16 of display 14 is an image taken of a roadway at an earlier date and time. Roadway 17 and its 
Regarding claim 3, Shulman discloses a travel route observation and comparison system wherein
the display of the second visual representation includes a value of at least one operating parameter of a vehicle which previously traveled the first travel route, the value having occurred at the a geographical location of the vehicle at a point in time when image data displayed in the second visual representation was acquired (Shulman, ¶[0009], “It is further object to provide a means to reduce the number of frames and size of a database by recording imagery by distance separation rather than time. This was usually done by recording all frames in a sequence done at 30 frames per second and tagging the GPS position on all thirty frames. Although the invention can be practiced with all 30 frames, the preferred embodiment is to record a frame after the camera has moved a specified distance to reduce the bandwidth and storage capacity required.”).
Regarding claim 5, Shulman discloses the travel route observation and comparison system wherein
the memory stores a correlation module including instructions that when executed by the one or more processors cause the one or more processors to correlate image data acquired by a camera of the vehicle during traveling of the first travel route, with a geographical location of the vehicle along the first travel route at a point in time when the image data was acquired (Shulman, ¶[0012], “The present invention involves a method of detecting a changed condition within a geographic space from a moving vehicle. The method comprises capturing and memorializing images of the geographic space in conjunction with GPS/geographic coordinates associated with said geographical space. The geographical space is traversed from said moving vehicle while accessing GPS or other geographic coordinates. The memorialized images are accessed and played back by coordinating geographic coordinate data on said memorialized images with the traversing of said geographic space such that said memorialized images being viewed are of the same geographical space being traversed, (i.e. the position of the camera now and in the past are within the same geographic coordinates and headings +/- some tolerance). Both memorialized images and the images of the traversed geographic space are presented to an observer enabling the observer to make a direct comparison of the memorialized images and images of the geographic space being traversed to the observer. Ideally, the 
Regarding claim 6, Shulman discloses a travel route observation and comparison system wherein
the first visual representation comprises streaming video of the at least a portion of the first travel route generated from vehicle camera data acquired during a current traveling of the first travel route by the vehicle (Shulman, ¶[0012], “Ideally, the memorialized images are created by employing a video camera which can also be used to present the geographic space being traversed. Alternatively, other image capturing devices can be employed such as infrared cameras, sonar, or sensor data such as magnetic or sound data that can be graphically represented on a screen.”; and Shulman, ¶[0021], “When traveling over the same route upon which the image projected in field 16 is played back, camera 12 again generates an image and the image thus created is coordinated with GPS device 13 and "meta tagged" with GPS device 13 and is again 
the second visual representation comprises a recorded streaming video of the at least a portion of the first travel route generated from camera data acquired by a vehicle during a previous traveling of the first travel route (Shulman, ¶[0012], “Ideally, the memorialized images are created by employing a video camera which can also be used to present the geographic space being traversed. Alternatively, other image capturing devices can be employed such as infrared cameras, sonar, or sensor data such as magnetic or sound data that can be graphically represented on a screen.”; and Shulman, ¶[0022], “The utility of the present invention can be appreciated in reference to FIG. 2. As noted, the split display screen 14 displays roadway 17 and its surrounding topography. The image displayed in lower half 16 of display 14 is an image taken of a roadway at an earlier date and time.”).
Regarding claim 9, Shulman discloses a travel route observation and comparison system wherein
the display control module includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device so as to coordinate display of the second visual 
Claim 18 is a different embodiment of claim 9 and are substantially similar to claim 9.  Therefore, these claims are rejected by substantially the same arguments as claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman as applied to claim 1 above, and further in view of Englander (US 20080122597 A1), hereinafter known as Englander.
Regarding claim 4, Shulman does not teach and Englander teaches a travel route observation and comparison system wherein
the display control module includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to display the at least the first visual representation, and to control another display device different from the at least one display device to display the second visual representation (Englander, ¶[0010], “In such a system, the several monitors may also include a second monitor operable to provide driver selection between displaying only the second field of view and only the fourth field of view; and a third monitor operable to provide driver selection between displaying only the third field of view and only the fifth field of view. For example, the 
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman with the second display device of Englander, because a second display device would increase the amount of screen space and therefore make the text or images easier to read and view for the user.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman as applied to claim 6 and 17 above, and further in view of Lee (US 20190163040 A1), hereinafter known as Lee.
Regarding claim 7, Shulman does not teach but Lee teaches a travel route observation and comparison system wherein
the display control module includes instructions that when executed by the one or more processors cause the one or more processors to enable a user to toggle the first visual representation between streaming video of the at least a portion of the first travel route at a current geographical location of the vehicle during traveling of the first travel route, and a digital graphical representation of the first travel route including a cursor superimposed on the digital graphical representation of the first travel route, and wherein the display control module includes instructions that 
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman with the toggle-able display of Lee, because this selection method minimizes the need for 
Claim 19 is a different embodiment of claim 7 and is substantially similar to claim 7.  Therefore, claim 19 is rejected via the same arguments as used for claim 7.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman as applied to claim 6 above, and further in view of Kim et al. (KR 101256211 B1), hereinafter referred to as Kim.
Regarding claim 8, Shulman does not teach but Kim does teach a travel route observation and comparison system wherein,
the display control module includes instructions that when executed by the one or more processors cause the one or more processors to enable a user to control operation of the at least one display to simultaneously display, in the second visual representation, recorded streaming video of the at least a portion of the first travel route, and a digital graphical representation of the first travel route including a cursor superimposed on the digital graphical representation of the first travel route, the second visual representation cursor being operable to be moved by a user along the digital graphical representation of the first travel route, and wherein a location along the first travel route shown in the second visual representation recorded streaming video corresponds to a position on the digital graphical representation of the first travel route where the second visual representation cursor resides (Kim, figures 1 to 9, especially figure 
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman with the location selection method of Kim, because this method displays all necessary information on the same screen, with allows for better control and interaction with the data via parallelism.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman as applied above to claim 1.
Regarding claim 10, Shulman does not teach a travel route observation and comparison system wherein
the display control module further includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to, simultaneously with displaying the first visual representation and the second visual representation, display a third visual representation representing the at least a portion of the first travel route and generated from data acquired during the previous traveling of the first travel route.
The addition of a third visual representation using previous information amounts to mere duplication of parts.  As a result, it would have been obvious to a person having ordinary skill in the art.  See MPEP 2144.04 for more details.
Regarding claim 11, Shulman teaches a travel route observation and comparison system wherein
the second visual representation is generated from image data that was acquired by a vehicle first camera (Shulman, ¶[0021], “Specifically, system 10 includes a computer 11 which is fed information from elements 12 and 13. Element 12 is an image source generator such as a visual or thermal camera which is employed in conjunction with GPS device 13 to "meta tag" frames generated from camera 12 and applied to computer 11 for storage. The image developed through this established reference would appear in the bottom portion of split screen 14 in image area 16 as discussed further in reference to FIG. 2.”; Shulman, ¶[0022], “The utility of 
Shulman teaches a travel route observation and comparison system wherein
the third visual representation is generated from image data that was acquired by a vehicle second camera mounted on the same vehicle as the vehicle first camera and different from the vehicle first camera.
The addition of a third visual representation using a second camera amounts to mere duplication of parts.  As a result, it would have been obvious to a person having ordinary skill in the art.  See MPEP 2144.04 for more details.

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman as applied to claim 1 above, and further in view of Hayashida et al. (US 6067502 A), hereinafter known as Hayashida.
Regarding claim 12, Shulman does not teach but Hayashida teaches a travel route observation and comparison system wherein
the display control module includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to simultaneously display at least a first visual representation representing at least a portion of a first travel route currently being traveled by the vehicle, and a second visual representation representing at least a portion of a second travel route, wherein the second travel route is different from the first travel route (Hayashida, column 24, line 63 to column 25, line 9, “FIG. 22 shows a flow chart of the guide/display processing of the 4th embodiment of this invention. At this embodiment, in addition to the guide route which is identified first, another guide route is searched newly according to the request of the operator (the user). Then the newly found guide route and the earlier found guide route are shown respectively at two divided screens. Also another guide route again search when instructing to do further search, a newly identified guide route is shown in one of the screens and one of the other guide routes is shown in the other screen. Therefore the previous route, the new route or the plural of another route are compared respectively with the 
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman with the second route display method of Hayashida, because comparing different routes is a common task when travelling and presenting two routes at the same time allows the user to compare them directly and simply.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman as applied to claim 12 above, and further in view of Hayashida and the Super Mario Wiki's page on "ghosting", hereinafter referred to as Super Mario Wiki.
Regarding claim 12, Shulman teaches a travel route observation and comparison system wherein
the first visual representation comprises streaming video of the at least a portion of the first travel route generated from data acquired by the vehicle during a current traveling of the first travel route by the vehicle (Shulman, ¶[0021], “Specifically, system 10 includes a computer 11 which is fed information from elements 12 and 13. Element 12 is an image source generator such as a visual or thermal camera which is employed in conjunction with GPS device 13 to "meta tag" frames generated from camera 12 and applied to computer 11 for storage. The image developed through this established reference would appear in the bottom portion of split screen 14 in image area 16 as discussed further in reference to FIG. 
Shulman in view of Hayashida does not teach but Super Mario Wiki teaches a travel route observation and comparison system wherein
the second visual representation comprises recorded streaming video of the at least a portion of the second travel route (see attached screenshot, figure 1, which depicts a representation of a second vehicle recorded from a previous different route simultaneously with the current vehicle on the current route).

    PNG
    media_image1.png
    477
    804
    media_image1.png
    Greyscale

Figure 1: "Ghosting" from Mario Kart, from Super Mario Wiki
It would have been obvious to a person having ordinary skill in the art to the travel route observation and comparison system of Shulman with the recorded visual representation from Super Mario Wiki, because the comparison of two different routes visually allow for the easiest and most direct way to locate differences between the routes and decide on which route to take, which is a task that many travelers do every day.
Regarding claim 14, Shulman in view of Hayashida and further in view of Super Mario Wiki teaches a travel route observation and comparison system of claim 13 wherein the display control module further includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to
display a digital graphical representation of the first travel route adjacent the streaming video of the at least a portion of the first travel route (Super Mario Wiki, figure 1 above, which depicts a graphical representation of the route to the right).
Shulman in view of Hayashida and further in view of Super Mario Wiki teaches a travel route observation and comparison system of claim 13 wherein the display control module further includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to
display a digital graphical representation of the second travel route adjacent the recorded streaming video of the at least a portion of the second travel route.
However, the addition of a different graphical representation amounts to mere duplication of parts.  As a result, it would have been obvious to a person having ordinary skill in the art.  See MPEP 2144.04 for more details.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman as applied to claim15 above, and further in view of Hahn et al. (US 6188949 B1), hereinafter referred at as Hahn.
Regarding claim 16, Shulman does not teach but Hahn does teach a vehicle further including
an autonomous driving module in operable communication with the travel route observation and comparison system and including instructions that 
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman with the control system of Hahn, because this control system allows for routes to be repeated precisely, which is an advantageous feature to observe differences in a given route.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman as applied to claim 19 above, and further in view of Lee and Kim.  Claim 20 is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Asada (US 7733244 B2), Basset (US 20040219980 A1), Girgis (US 20070226762 A1), Kanuganti (US 20160063893 A1), Kister (US 20110058041 A1), Kohno (US 20100182140 A1), Makoto (US 20140244155 A1), Ohto (US 20030160867 A1), Oka (US 20060210114 A1), Pillar (US 20050113996 A1), Tanaka (US 20130282273 A1), and Wild (US 20160246436 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667